Citation Nr: 0727946	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-28 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1981.  The appellant is the surviving spouse of the veteran.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
the appellant's claim of service connection for the cause of 
the veteran's death.  

In May 2005, the veteran testified at a hearing held at the 
local VA office before the undersigned Veterans Law Judge.

When this matter was initially before the Board in July 2006, 
it was remanded for further development and adjudication.  


FINDINGS OF FACT

1.  The veteran died in October 2001, at age 41, due to 
cocaine and opiate intoxication.

2.  At the time of the veteran's death, service connection 
was in effect for paranoid schizophrenia, which was rated as 
100 percent disabling, effective November 24, 1992.  

3.  The medical evidence shows that the veteran died due to 
cocaine and opiate intoxication that was not related to his 
sole service-connected disability, paranoid schizophrenia, or 
to any disease or injury of service origin.  


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
did not contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In this case, although the appellant was not specifically 
informed of the disability for which service connection had 
been established, in her statements and sworn testimony, she 
repeatedly argued that the veteran was "always depressed" 
due to his service-connected psychiatric disability, which 
she emphasized was evaluated as 100 percent disabling.  The 
appellant maintained that the veteran's drug abuse and 
consequent drug overdose were related to the service-
connected disability.  In essence, she asserts that the 
veteran committed suicide due to depression stemming from his 
service-connected paranoid schizophrenia and thus that 
service connection is warranted for the cause of the 
veteran's death.  

In a January 2003 letter, which predated the April 2003 
rating decision on appeal, as well as in an August 2006 
letter, the RO notified the appellant of the elements 
necessary to establish a claim of service connection for the 
cause of the veteran's death.  The letters notified the 
appellant of the first element, i.e., that the evidence 
needed to show that the veteran's death was related to a 
disease or injury of service origin.  The letters also 
satisfied the second and third elements because they notified 
her of the evidence she was responsible for submitting and 
identified the evidence that VA would obtain.  As to the 
fourth element, the letters advised the appellant to submit 
to VA any pertinent evidence in her possession.  Further, in 
a rating action, a copy of which was issued to the appellant 
as part of the May 2007 Supplemental Statement of the Case 
(SSOC), the RO readjudicated the claim, curing any procedural 
defect.  See Mayfield v. Nicholson, 444 F.3d at 1334; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Further, given her contentions, the appellant has 
demonstrated her affirmative understanding, i.e., she had 
actual knowledge of what was necessary to substantiate her 
claim.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because she had 
actual knowledge of what was necessary to substantiate her 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate her claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and all pertinent post-service records, 
including an autopsy report and the certificate of death.  
Further, VA has obtained records relating to the veteran's 
claim for disability benefits from the Social Security 
Administration, as well as a transcript of the May 2005 Board 
hearing.  In addition, in December 2006 a VA physician 
reviewed the veteran's claims folder and offered an opinion 
as to whether the veteran's death due to a drug overdose in 
October 2001 was at least as likely as not a suicide related 
to his service-connected paranoid schizophrenia, or instead, 
if it was unrelated to his paranoid schizophrenia.  Thus, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

In her statements and sworn testimony, the appellant reports 
that the veteran was "always depressed" due to his service-
connected paranoid schizophrenia.  The appellant maintains 
that the veteran's drug abuse and consequent drug overdose 
was related to the service-connected disability.  In essence, 
she asserts that the veteran committed suicide due to 
depression stemming from his service-connected paranoid 
schizophrenia and thus service connection is warranted for 
the cause of his death.  

When a veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  When a disease or 
injury is first diagnosed after service, service connection 
may be established nonetheless by evidence demonstrating that 
the disease or injury was incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that VA compensation benefits are 
available for alcohol or drug-related disability that arises 
secondarily from of a service-connected disorder, i.e., 
paranoid schizophrenia.  Id. at 1370.  In Allen, however, the 
Federal Circuit held that 38 U.S.C.A. § 1110 precludes 
entitlement to VA compensation benefits for primary alcohol 
or drug abuse or for disability secondary to primary alcohol 
or drug abuse, e.g. cirrhosis.  Id. at 1376.  

It is undisputed that the veteran's paranoid schizophrenia 
was evaluated as 100 percent disabling.  It is also 
undisputed that that the veteran died in October 2001 as a 
consequence of cocaine and opiate intoxication as the result 
of a drug overdose.  Although the Board has reviewed the 
voluminous lay and medical evidence in detail, because this 
appeal turns on whether the veteran's death from cocaine and 
opiate intoxication was a consequence of a drug overdose is 
related to his service-connected paranoid schizophrenia, the 
Board will focus on the evidence that speaks to this 
question.  See Newhouse v. Nicholson, No. 06-7302 (Fed. Cir. 
Aug. 10, 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  

In compliance with the Board's July 2006 remand instructions, 
in December 2006 a VA psychiatrist reviewed the veteran's 
service medical records and post-service medical records to 
determine whether the veteran's death due to a drug overdose 
in October 2001 was at least as likely as not a suicide 
related to his service-connected schizophrenia, or instead, 
whether his fatal drug overdose was unrelated to his service-
connected disability.  Based on her review of these records, 
the psychiatrist opined that the veteran's death due to a 
drug overdose was not caused by and did not result from a 
suicide related to his service-connected schizophrenia.  
Rather, the psychiatrist concluded that the veteran's death 
was due to his polysubstance abuse (nicotine, alcohol, heroin 
and cocaine), which she explained was a separate and distinct 
entity with no relationship to his service-connected 
schizophrenia.  

Because the December 2006 VA psychiatrist's opinion 
represents the only competent medical evidence addressing 
whether the veteran's death was related to service, and 
particularly, to his service-connected paranoid 
schizophrenia, the preponderance of the evidence is against 
the claim.  As such, service connection must be denied for 
the cause of the veteran's death.  In reaching this 
determination, the Board does not question the sincerity of 
the appellant's belief that the veteran's died due to a drug 
overdose stemming from his service-connected paranoid 
schizophrenia.  As a lay person, however, she is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by her own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2006); 
see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because she is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, and since 
the only competent medical evidence is against the claim, 
service connection must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


